DETAILED ACTION

Specification
Please update cross reference to related applications section of the specification.  This application is a continuation of Application number 15/770,352, filed on April 23, 2018, now issued as U.S. Patent No. 10,808,064.  

Claim Objections
Claim 9 is objected to because of the following informalities:  Delete hyphens in lines 9,10, 12, and 13.  

Claim 11 is objected to because of the following informalities:  In line 2, please replace “which” with “that”.  

Claim 12 is objected to because of the following informalities:  In line 1, please insert “compound that comprises” prior to “thiocarbonylthio”.

Claim 12 is objected to because of the following informalities:  In line 1, please insert “a” prior to “xanthate”.

Claim 13 is objected to because of the following informalities:  Delete hyphens in lines 4 and 5.

Claim 14 is objected to because of the following informalities:  In line 3, please insert “comprising” prior to “placing”.

Claim 14 is objected to because of the following informalities:  Delete hyphens in lines 4 to 6.

Claim 15 is objected to because of the following informalities:  Delete hyphens in lines 3 to 10.

Claim 16 is objected to because of the following informalities:  In line 1, please replace “the amphoteric surfactant” with “at least one surfactant of amphoteric nature” so that language is consistent with that recited in the last line of the independent claim.  

Claim 16 is objected to because of the following informalities:  Delete hyphens in lines 3 to 10.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12, 15-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadix et al. (WO 2014/167056; equivalent US 10,323,175 relied upon for translation).
Cadix et al. teaches preparation of an associative polymer comprising polymerizing lauryl methacrylamide, in the form of a micellar solution comprising sodium dodecyl sulfate as a surfactant, acrylamide, and acrylamidomethyl propane sulfonic acid in an aqueous medium and in the presence of a radical polymerization initiator and a xanthate based radical polymerization control agent; see Example.  The resulting polymer is placed in solution at 0.5 wt % in a 15 % NaCl.  In summary, the prior art teaches the method recited in instant claims.  Aqueous solutions of polymer find use as fracturing fluid in the field of oil extraction (col. 1, line 12).    
Present claims are drawn to a method of dissolving in a liquid medium a polymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cadix et al. (WO 2014/167056; equivalent US 10,323,175 relied upon for translation).
The discussion of the disclosure of the prior art in the preceding paragraph is incorporated here by reference.  Cadix et al. teaches a variant in the process in which the radical polymerization control agent is an oligomer (col. 5, line 64).  Furthermore, an alternative step in which the radical polymerization control agent is converted into a prepolymer in a step prior to the polymerization step (col. 6, line 24).  One of ordinary skill in the art would have found it obvious to carry out these modifications based on the teaching of the prior art.  



Claims 1-12, 15-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadix et al. (US 10,457,862; relying on foreign priority date of September 5, 2014).
Cadix et al. teaches preparation of an associative polymer comprising polymerizing lauryl methacrylamide, in the form of a micellar solution comprising sodium dodecyl sulfate as a surfactant, acrylamide, and acrylamidomethyl propane sulfonic acid in an aqueous medium and in the presence of a radical polymerization initiator and a xanthate based radical polymerization control agent; see Example.  The resulting polymer is introduced into a sample of sea water (contains approximately 3.5 wt % salt).  However, inventive polymers are suitable in saline solutions having an ionic strength of between 0.3 and 15 mole/L, and preferably in solutions having an ionic strength of greater than 2 mole/L (col. 3, lines 30-34).  A saline solution having an ionic strength of 2 mole/L corresponds to a 2 M NaCl solution, which contains 117 g NaCl/L.  Aqueous solutions of polymer find use as fracturing fluid for carrying out enhanced oil recovery (col. 3, lines 42-45) or for oil extraction (col. 1, line 36).    
Present claims are drawn to a method of dissolving in a liquid medium a polymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cadix et al. (US 10,457,862).
The discussion of the disclosure of the prior art in the preceding paragraph is incorporated here by reference.  While the polymer of the working example of Cadix et al. comprises lauryl methacrylamide as the hydrophobic monomer, one of ordinary skill in the art would have found it obvious to prepare polymers from esters of ,-ethylenically unsaturated carboxylic acids (col. 9, line 20).  The skilled artisan would have found it obvious to select lauryl methacrylate (col. 9, line 37) instead of lauryl methacrylamide in order to make an associative polymer having a suitable hydration properties.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,808,064.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to a method of regulating rheology of a liquid medium by dissolving in the liquid medium a polymer composition or a polymer contained in the polymer composition, wherein the polymer composition is dissolved in an aqueous medium containing more than 50 g/L of salt, and wherein the polymer is prepared by the same method recited in instant claims.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
September 2, 2022